DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11, 13-17, 19, and 31-33 are pending. Claims 1-10, 12, 18, and 20-30 have been canceled.
The foreign priority application No.10-2017-203 321.5 filed on March 01, 2017 in Germany has been received and it is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 01, 2022 has been entered.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application is a National Stage entry under 35 U.S.C. 371 of PCT/EP2018/051607 filed on January 23, 2018, which claims priority of the application No.10-2017-203 321.5 filed on March 01, 2017 in Germany.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15, 16, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bhola et al. (CA 2 860 465) in view of Mack et al. (US 2016/0064703) and in further view of Burrows et al. (US 2013/0164593).
With regard to claim 11, Bhola et al. teach the module (130) of fig.2:
. 
    PNG
    media_image1.png
    427
    592
    media_image1.png
    Greyscale

	The battery module (130) comprises a plurality of battery cells (10) contained in a battery module case (13) in shape of a prism. The longer sides (16) of the case (13) are formed by cooling plates containing a cooling conduit (15) (page 6). The conduit 15 extends through the end plate (14) and outside of the battery module case (13), where it is in fluid communication with the analogous second conduit (15’) extending on the second plate (16’). Each of the first conduit (15) and second conduit (15’) join with the other to form common inlet (17c) from the fluid source and a common outlet (20c)(third paragraph on page 7-second paragraph on page 8).
The battery module (130) of Bhola meets the limitation of claim 1 for a “battery module comprising a modular housing in which a plurality of battery cells are arranged”.
Bhola et al. further teach that the battery cells are used in an electric vehicle (second full paragraph on page 5), but fail to teach that the modular housing has the claimed structure.
Mack et al. teach a battery module used for providing all or a portion of the motive power for a vehicle (par.0004). Mack et al. further teach that is desirable that a battery module has an air and water tight housing such that the components inside the housing are protected when the battery module is exposed to environments having high concentrations of liquids and/or contaminants (par.0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the battery module case (13) of Bhola et al. water and air-tight, in order to protect the battery cells (10) from liquids and contaminants.
A water and air-tight battery module case (13) will have a water and air-tight chamber housing the battery cells (10). The module case will have a shell with four walls surrounding the battery cells (10) and two covers (14). Two walls of the shell surrounding the batteries will be integrally formed with cooling conduits (15) (see fig.3 of Bhola et al.).
Fig.2 of Bhola et al. shows that the covers (14) are provided with the coolant inlet (17c) and the coolant outlet (20c). This meets the limitation of claim 11 for “at least one of the two housing covers are provided with at least one coolant port for exchanging a coolant provided by a cooling system of the motor vehicle with a respective battery module”.
Fig.2 of Bhola et al. shows that the coolant inlet (17c) and the coolant outlet (20c) are in fluid communication with the cooling conduit (15) integrally formed with the walls (16).
	In the water and air-tight battery module case (13) of Bhola modified by Mack the cooling conduit (15) is kept separate from the water and air-tight chamber housing the battery cells (10).
Bhola et al. further teach that the battery cells are used in an electric vehicle (second full paragraph on page 5). However, Bhola et al. and Mack et al. fail to teach a plurality of battery modules.
	Burrows et al. teach that a battery pack is used for traction in a vehicle. The battery pack comprises a plurality of battery module, each module containing a plurality of battery cells. The battery modules are connected together to make a battery packs of different sizes and capacities (par.0037).
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a plurality of battery modules of Bhola modified by Mack in order to obtain a battery pack with the desired size and capacity for the traction of a vehicle.
	Bhola et al. further teach that the battery cells are used in an electric vehicle (second full paragraph on page 5). It would be expected that the battery modules of Bhola modified by Mack and Burrows are independently attachable to an underside of a motor vehicle via a mechanical interface.
	Therefore, the battery pack of Bhola modified by Mack and Burrows is equivalent to the modular system for traction batteries of a motor vehicle in claim 11.
	With regard to claim 13, fig. 2 of Bhola et al. implies that coolant lines are connected to the coolant inlet (17c) and the coolant outlet (20c).
	With regard to claim 15, Bhola et al. teach that a cross member (19) extend between the battery cells (10) and may be made of aluminum (last paragraph on page 11). 
Aluminum acts as electromagnetic shield, as evidenced in par.0016 of Gilch et al. (US 2010/0175375).
With regard to claim 16, Burrows et al. teach that a battery pack is used for traction in a vehicle. The battery pack comprises a plurality of battery module, each module containing a plurality of battery cells. The battery modules are connected together to make a battery packs of different sizes and capacities (par.0037).
This implies that the batteries modules of Bhola modified by Mack and Burrows have connection sites by which the battery modules are connected.
With regard to claim 33, Bhola et al. teach that the battery cells (10) are provided with mechanical support by being inserted in the slots (110). The slots (110) are formed by the articulations (18)(first paragraph on page 11, fig.1).
A slot (110) formed by the articulations (18) is equivalent to the claimed holding frame.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bhola et al. (CA 2 8604 65) in view of Mack et al. (US 2016/0064703) and Burrows et al. (US 2013/0164593) as applied to claim 11 above, and further in view of Tseng (US 2013/0069431),
With regard to claim 17, Bhola modified by Mack and Burrows teach the system of claim 11 (see paragraph 7 above), but fail to teach that the battery modules comprise a data interface.
However, it is well-known in the art that a battery module may comprise a data interface in order to provide battery status information (see par.0069 of Tseng).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide the battery modules of Bhola modified by Mack and Burrows with a data interface, in order to provide battery status information.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bhola et al. (CA 2 8604 65) in view of Mack et al. (US 2016/0064703) and Burrows et al. (US 2013/0164593) as applied to claim 11 above, and further in view of Amagai (US 2007/0141457).
With regard to claim 17, Bhola modified by Mack and Burrows teach the system of claim 11 (see paragraph 7 above), but fail to teach the claimed deformation space.
However, Amagai teaches that a plurality of battery modules used in a vehicle may be spaced apart from each other such that the space serves as passageway for flowing cooling air to cool the battery modules (par.0135).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to space apart the battery modules in the battery pack of Bhola modified by Mack and Burrows, in order to improve the cooling of the battery modules.
There are only a limited number of possibilities: to space apart the battery modules in longitudinal direction, in transverse direction, or in both directions of the motor vehicle.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to space apart the battery modules in the transverse direction of the vehicle in the battery pack of Bhola modified by Mack, Burrows, and Amagai with a reasonable expectation of success.
The space between the battery modules is equivalent to the “deformation space provided on either side of the each of the plurality of battery modules in a transverse direction of a motor vehicle” in claim 17.
The limitation “while anchored to the underside of the motor vehicle via the mechanical interface, each of the plurality of battery modules are movable in the transverse direction before impacting an adjacent battery module during a side impact of the motor vehicle” shows a future use, and adds no patentable weight to the claim.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bhola et al. (CA 2 8604 65) in view of Mack et al. (US 2016/0064703) and Burrows et al. (US 2013/0164593) as applied to claim 11 above, and further in view of Rawlinson (US Patent 9,016,765).
With regard to claim 31, Bhola modified by Mack and Burrows teach the system of claim 11 (see paragraph 7 above).
Bhola et al. further teach that the battery cells are used in an electric vehicle (second full paragraph on page 5), but Bhola et al, Mack et al. and Burrows et al. fail to teach the claimed underride protection.
Rawlinson teaches a battery pack protection system for use with an electric vehicle, in which the battery pack is mounted under the car (abstract).
Rawlinson teaches a battery pack with four ballistic shields mounted to the bottom surface of the pack:

    PNG
    media_image2.png
    111
    410
    media_image2.png
    Greyscale
(fig.3, column 2, lines 66-67).
The shields (301) are mounted to the bottom surface of the battery pack (101). The shields absorb impacts from road debris and other obstacles that would otherwise hit the bottom surface of the pack (101) potentially denting and puncturing the battery pack (column 4, lines 29-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide shields under the battery pack of Bhola modified by Mack and Burrows when the battery pack in mounted under the vehicle, in order to protect the battery pack from road debris and other obstacles.
The shields meet the limitations for “underride protection mounted to the underside of the motor vehicle beneath, in a height direction of the motor vehicle, the plurality of battery modules”.
With regard to claim 32, fig.3 of Rawlinson shows that a space is provided between the shields (301) and the battery pack. 
Fig. 6 of Rawlinson shows that during an impact the shield deforms before contacting the battery pack (column 5, lines 4-26).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Bhola et al. (CA 2 8604 65) fail to teach the modular system in claim 19.
There are no prior art teachings that would motivate one of ordinary skill to modify Bhola et al. and obtain the modular system in claim 19.

Response to Arguments
Applicant’s arguments with respect to claims 11, 13-17, 19, and 31-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claims 11, 13, 14, 16, 18, 20-21, 25, 26, and 27 under 35 U.S.C. 103 as being obvious over Oogami et al. US 2002/0102457) in view of Michelitsch (US 2014/0154602) and in view of You et al. (US 2015/0194714) is withdrawn following the applicant’s amendment to claim 11;
-the rejection of claims 15, 23, 24 and 28 under 35 U.S.C. 103 as being unpatentable over Oogami et al.(US 2002/0102457) in view of Michelitsch (US 2014/0154602) and in view of You et al. (US 2015/0194714) as applied to claims 11-12 above, in view of Galamb (US 2015/0375623) is withdrawn following the applicant’s amendment to claim 11 and the cancelation of claim 12;
-the rejection of claims 15, 23, 24 and 28 under 35 U.S.C. 103 as being unpatentable over Oogami et al. (US 2002/0102457) in view of Michelitsch (US 2014/0154602) and in view of You et al. (US 2015/0194714) as applied to claims 11-12 above, in view of Müller (DE 102011052515 with Google English Machine Translation) is withdrawn following the applicant’s amendment to claim 11 and the cancelation of claim 12;
-the rejection of claims 17, 29 and 30 under 35 U.S.C. 103 as being unpatentable over Oogami et al. (US 2002/0102457) in view of Michelitsch (US 2014/0154602) and in view of You et al. (US 2015/0194714).as applied to claims 11, 12, and 13 above, in further view of Kyung Geun Pak [Pak] (Destructive disassembly of bolts and screws using impact Digital Commons @ NJIT, 05-31-2002) is withdrawn following the applicant’s amendment to claim 11 and the cancelation of claim 12; and
-the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Oogami et al. (US 2002/0102457) in view of Michelitsch (US 2014/0154602) and in view of You et al. (US 2015/0194714) as applied to claims 11-12 above, in view of Müller DE 102011052515 with Google English Machine Translation) and in further view of view of Matsuoka (JP 2008-004508 with/ Espacenet Abstract and English mach. translation) is withdrawn following the applicant’s amendment to claim 11 and the cancelation of claim 
However, new grounds of rejection for claims 11, 13-17, and 31-33 are shown in paragraphs 6-10 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722